PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/889,692
Filing Date: 6 Feb 2018
Appellant(s): Scorpcast, LLC



__________________
David N. Weiss Reg. No. 41,371
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 25 February 2022 appealing the Non-Final Office Action filed 28 April 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 28 April 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection under 35 USC 101 for claims 1-30 are not presented for review on appeal because they have been withdrawn by the examiner. 

(2) Response to Argument
Appellant’s argument filed 25 February 2022 have been fully considered and are not persuasive and the Examiner respectfully disagrees.

With Respect to Rejections Under 35 USC 103:

Appellant argues “The Office Action alleges, (See Office Action, p. 3), that Raman, at col. 10, lines 44-55, discloses “automatically assign a tag to the first video when a determination is made that at least a first item of data is associated with the first video” asserting that Raman “discloses the server system automatically chooses default representative images for various portions of the video, e.g. steps, chapters, etc.).”
However, the instant application clearly differentiates between images and tags, and
hence the phrase “tag” as used in claim 1, cannot be interpreted to encompass the default representative image of Raman. Thus, an interpretation of “tag” to encompass the default representative image of Raman is an unreasonable interpretation of the claim language, inconsistent with the specification. Further, even assuming, arguendo that the broadest reasonable interpretation of “tag” encompasses the default representative image of Raman (which Appellant specifically denies), Raman does not disclose that such default image is automatically assigned “to the first video when a determination is made that at least a first item of data is associated with the first video,” as recited by claim 1. Instead, Raman merely recites “In one embodiment, server system 10 automatically chooses default representative images, and permits a user to override these selections if desired,” (Raman, col. 10, lines 47-50).”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and contends the Raman does not teach away from the claimed limitation.  In the Raman reference, col. 10:44-55 teaches in step 216 includes the selection of a representative image for the video file as a whole, or for various portions of the video, e.g. steps, chapters, etc.  The server system 10 automatically chooses default representative images. Contrary to Appellant’s remarks, the Raman reference itself suggests automatically assigning “an image” which may be reasonably characterized as “a tag” because a first item of data associated with the video may be considered the identified steps or chapters used to select a particular image. Furthermore, the image depicted in the prior art reference serves the same purpose as a tag which is to identify data.  Additionally, the Raman reference is analogous art to the claimed invention.  Both are in in the same field of uploading a video file and associated metadata to a server system. The passages cited from the Raman reference meet the limitation as claimed, therefore the rejections under 35 USC 103 are being maintained.  

Appellant further argues “The Office Action alleges, (See Office Action, p. 15), that Raman discloses, at col 12, lines 1-5, “cause a plurality of subject categories to be displayed on at least one user device,” asserting that Raman “discloses the category of a video file permits a user to associate the video with one of a number of pre-established categories.” Raman, at col 12, lines 1-5, recites:  Portions 305, 306, 308, and 310 permit a user to identify, respectively, a particular video file, a title, a description, and a category of the instructional video file to be uploaded.  (Note that the title of the video file identified in portion 305 can be different from the title input in portion 306.) The category of a video file permits, in one embodiment, a user to associate the video with one of a number of pre-established categories. Similarly, portion 312 permits a user to specify tags that will aid in locating the video file via a search engine or other methods. Thus, Raman, at col 12, lines 1-5, discloses that a user uploading a video can associate the video with one of a number of pre-established categories, but does not disclose “cause a plurality of subject categories to be displayed on at least one user device”.  Turning now to FIG. 5F, a screenshot 570 is depicted in which the “Related Videos” tab 536 is active. This feature allows a user to be exposed to videos that he or she may be interested in based on the current video, user preferences, etc. This information may be dynamically determined by sidebar engine 440 during playback in some embodiments. Fig. 5F of Raman does not display a plurality of subject categories, and so further does not disclose “enable the at least one user to access a second video in a desired category by navigating to the desired subject category via the displayed plurality of subject categories.” Appellant therefore submits that rejection of claim 1 under 35 U.S.C. § 103 is improper, and respectfully requests that the rejection be reversed.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and as the remarks reiterate the claim limitation, but the remarks do not explain the difference between a plurality of subject categories and the displayed number of pre-established categories taught by the prior art. As previously explained in the last Office Action, the Raman reference was cited to teach in at least col. 12:1-5 and Fig. 5F permitting a user to associate the video with one of a number of pre-established categories. As best understood from the prior art reference categories are being displayed to a user via a web page having a graphical user interface which meets the limitation of cause a plurality of subject categories to be displayed on at least one user device as claimed.  Also, the features depicted in Fig. 5F of allowing a user to be exposed to videos that he or she may be interested based on the current video, user preferences are limitations that may be reasonably characterized as enable the at least one user to access a second video in a desired category by navigating to the desired subject category via the displayed plurality of subject categories. These passages from the prior art support the fact that the Raman reference itself expressly teaches the limitations as claimed contrary to the remarks.  For these reasons, the rejections under 35 USC 103 are being maintained.   

Appellant further argues “In particular, the Office Action alleges that Barkan, at [0062], discloses “cause the search results to be presented in an order sorted in accordance with a user selection of a given sort control in the plurality of search result sort controls,” asserting that Barkan “discloses a user may request viewing statistics for a plurality of videos and the user may specify filtering parameters according to which statistical information is to be displayed.” The Office Action further alleges that Barkan, at [0062], discloses “in response to a user selection of the first video in the search results sorted in accordance with the user selection of the given sort control in the plurality of search result sort control,” asserting that Barkan “discloses the user requests viewing statistics.” The Office Action yet further alleges that Barkan, at [0053],
discloses “cause the first video to be presented via the user device,” asserting that Barkan “discloses the user is able to monitor account information regarding the video content.” However, the Office Action has mischaracterized Barkan. Barkan, at [0053], [0062].  Barkan does not disclose sort controls as claimed, and so does not disclose a “plurality of search result sort controls comprising recentness, popularity, and relevancy,” and so further does not disclose “cause the search results to be presented in an order sorted in accordance with a user selection of a given sort control in the plurality of search result sort controls,” and so still further does not disclose “in response to a user selection of the first video in the search results sorted in accordance with the user selection of the given sort control in the plurality of search result sort control, cause the first video to be presented via the user device.” Rather than disclosing search sort controls, or plurality of search result sort controls comprising recentness, popularity, and relevancy, Barkan discloses the user may specify a plurality of filtering parameters according to which the statistical information (such as with regard for the number of times that the video content was shared, the number and/or content and/or type of comments received on the video sharing site about the video content).  
The Office Action appears to be alleging that the phrase “search result sort controls” encompasses user specified filter parameters, and that the phrase “order sorted in accordance with a user selection of a given sort control” encompasses “filtered according to time of day, date, whether viewer numbers are increasing or decreasing, demographic information (if available) and any other type of correlation”. Applicant respectfully disagrees, because these interpretations run contrary to the plain and ordinary meaning of these terms as established by both the present specification and Barkan. MPEP § 2111 (“During patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification.””) (citing Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc)); see also id. at 2111.01 (under the broadest reasonable interpretation, “words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification,” which plain meaning may be “evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art.”).  It would seem that little evidence should be needed to show that the term “sort” or its conjugations does not encompass “filter” or its conjugations. Nevertheless, such evidence clearly exists in the record.  The instant specification clearly recites, at [0079]: “If the software algorithm finds more than one relevant user generated video review result, the software algorithm may sort the results according to a relevance criterion such as date of creation of the user generated video review result.” Barkan clearly distinguishes between “sorting” and “filtering.” Barkan, at [0088], uses the phrase sort when a sort operation is performed:[0028] in a block 304, the video upload engine re-sorts the queue of files to push to each target, for example, according to files which are more suited to a particular target and/or which have not been previously submitted to a currently available and responsive target. 
By contrast, when a filtering operation is to be performed, Barkan utilizes the phrase ‘filter’ (“Optionally the user may specify a plurality of filtering parameters according to which the statistical information is to be displayed”, Barkan [0062}. Thus, an interpretation of “plurality of search result sort controls comprising recentness, popularity, and relevancy” to encompass a plurality of user-specified filtering parameters according to which the statistical information is to be displayed is an unreasonable interpretation of the claimed language, contrary to the plain meaning of the term. 
Under a broadest reasonable interpretation, Barkan therefore does not teach what is recited in Claim 1: a “plurality of search result sort controls comprising recentness, popularity, and relevancy,” or “cause the search results to be presented in an order sorted in accordance with a user selection of a given sort control in the plurality of search result sort controls,” or “in response to a user selection of the first video in the search results sorted in accordance with the user selection of the given sort control in the plurality of search result sort control, cause the first video to be presented via the user device.” Applicant therefore submits that rejection of Claim 1 under 35 U.S.C. § 103 is improper, and respectfully requests that the rejection be reversed. Under a broadest reasonable interpretation, Barkan therefore does not teach “provide a plurality of search result sort controls, the plurality of search result sort controls comprising recentness, popularity, and relevancy; cause the search results to be presented in an order sorted in accordance with a user selection of a given sort control in the plurality of search result  sort controls; in response to a user selection of the first video in the search results sorted in accordance with the user selection of the given sort control in the plurality of search result sort control, cause the first video to be presented via the user device;,” as recited by claim 1 Appellant therefore submits that rejection of claim 1 under 35 U.S.C. § 103 is improper, and respectfully requests that the rejection be reversed.”  The Examiner respectfully disagrees.
The Examiner finds the response unpersuasive and asserts the previous rejection of record was indeed proper.  Appellant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited.  The Examiner contends the teachings of the Barkan reference meet the limitations as claimed.  Appellant’s support from the disclosure includes the instant specification clearly recites, at [0079]: “If the software algorithm finds more than one relevant user generated video review result, the software algorithm may sort the results according to a relevance criterion such as date of creation of the user generated video review result.” The Examiner notes this is an unclear description to support what is being claimed as it does not reference all of the sort controls and merely provides a broad description of how they should be interpreted which is not enough to distinguish the prior art. For example, under the broadest reasonable interpretation a relevance criterion may have more than one meaning.  As such, ¶ 0062 of the Barkan reference teaches a plurality of filtering parameters that correspond to a plurality of search result controls as claimed.  For example, this section of the reference indicates the filtered parameters include “the number of times the content was shared” which represents relevancy, “according to the date” which represents recentness, “whether the number of viewer numbers are increasing or decreasing” which represents popularity.   There are no differences between the filtered parameters taught in Barkan and the sort controls recited in claim 1 which merely relate to the meaning and information conveyed through labels which does not explicitly alter or impact the steps of the system and does not patentably distinguish the claimed invention from the prior art.   For these reasons, the rejections under 35 USC 103 are being maintained.

Appellant further argues “The rejections of dependent claims 2-13 and 15-30 should be reversed for the same reasons as the independent claims 1 and 14. As the rejection of each of the dependent claims under § 103 is based on the rejection of independent claims 1 and 14 under § 103, and as the rejection of independent claims 1 and 14
under § 103 is in error and should be reversed, the rejections of claims 2-13 and 15-30 under § 103 should then similarly be reversed.”  The Examiner respectfully disagrees. 
Appellant's arguments with respect to dependent claims 2-13 and 15-30 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The Examiner maintains the claims are being held rejected under 35 USC 103 for the same grounds of rejection as claims 1 and 14.
Appellant further argues “The Office Action fails to show that the combination of Raman, Barkan, and Tokuda discloses “compress the first video”.  Nowhere in Tokuda at [0046], is video compression discussed or disclosed. Tokuda, at [0046], generally discusses transformations of user content, but does not disclose or suggest
that such transformations include compression of a video.”  The Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Examiner contends the Tokuda reference in at ¶ 0046 teaches in operation 510 the user content is processed.  The processing may include performing one or more transformations on the user content, extracting information from the user content, etc. The term compress has not been specifically defined in the remarks.  The “thefreedicitionary.com” defines the term to mean to encode (i.e., convert) data. Similarly the “thefreedicitionary.com” defines the term transformation as a rule describing the conversion of one syntactic structure into another related syntactic structure.  Here, the plain meaning of compress may be interpreted as converting data and/or performing one or more transformations (i.e., conversions) on the user uploaded content. The Examiner asserts the teaching of Tokuda fairly teach the limitations as claimed.  For these reasons, the rejections under 35 USC 103 are being maintained.

Appellant further argues “Tokuda, at [0025], discloses that “the content hosting service 200 may allow the user to share user content 1-N 106 with other users of the content hosting service 200,” but nowhere does it disclose the features of “store multiple copies of the first video on a backup enabled system comprising multiple computer storage devices,” as recited by claim 3, and as similarly recited by claims 13 and 30.”  The Examiner respectfully disagrees.
	The Examiner contends the Tokuda reference in at least ¶ 0025 teaches the server 104 may be a computer that stores and/or processes user content received from the user.  The server 104 includes a content hosting service such as a video sharing service. As best understood from the prior art the server 104 serves as the backup enabled system claimed and stores/process user received user content which meets the limitation of store multiple copies of the first video on a backup enabled system comprising multiple computer storage devices.  The passage from the prior art evidences that the storing techniques being claimed were well-known and conventionally performed in the art at the time of the invention.

Appellant further argues “Tokuda discloses that a user can upload a video file which may be used as a how-to video for a wiki. Tokuda further discloses that deconstruction may be performed using rotoscoping, and that each frame in a first portion of the video file may be manipulated to include desired graphical content. The foregoing citations do not disclose providing a user interface to a user device enabling a user to navigate backwards and forwards through a video to select a frame of the video to be associated with a given image not from the video, much less the following features “provide a user interface to a second user device enabling a second user to navigate backwards and forwards through the first video to select a frame of the first video to be associated with a given image not from the first video” as recited by claim 4 and as similarly recited by claim 19.”  The Examiner respectfully disagrees.
Appellant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The Examiner notes the previous rejection of record cited the Raman reference to teach the limitations at pg. 22. Other than restating excerpts from the prior art, the reply fails to fully address the combination of references used in the last Office Action.  For these reasons, the rejections under 35 USC 103 are being maintained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
Conferees:
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629    

/JAMISUE A PLUCINSKI/Quality Assurance Specialist, Tech Center 3600                                                                                                                                                                                                                                                                                                                                                                                                       



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.